Citation Nr: 1038431	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970 and 
from December 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board remanded this case in 
February 2009.


FINDINGS OF FACT

1.  The competent evidence of record does not support an 
etiological link between claimed bilateral hearing loss and 
service.

2.  The competent evidence of record does not support an 
etiological link between claimed tinnitus and service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, that 
loss must be of a particular level of severity.  For purposes of 
applying the laws administered by the VA, hearing impairment will 
be considered a disability when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Board has reviewed the Veteran's service treatment records 
and observes that he had no complaints of hearing loss or 
tinnitus during service.  Audiometric testing from a December 
1969 separation examination revealed zero decibel pure tone 
thresholds at the 500, 1000, 2000, and 4000 Hertz levels 
bilaterally.  Medical history reports from December 1974 and 
September 1975 indicate that the Veteran denied hearing loss or 
any other ear, nose, or throat trouble.  A September 1975 
separation examination report indicates the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
25
10
15
15
10

The earliest treatment record indicating bilateral hearing loss 
is a private audiologist's statement from September 2008.  This 
audiologist noted the Veteran's history as a diesel mechanic with 
exposure to considerable noise in service.  He also reported a 
constant ringing in his ears.  Audiological testing was noted to 
reveal a significant sensorineural hearing impairment, 
bilaterally.  

The Veteran underwent a VA audiological examination in April 
2009, with an examiner who reviewed the claims file.  The Veteran 
noted during the examination that his tinnitus began in 1975, 
when he got out of service.  Pure tone threshold testing revealed 
the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
30
45
LEFT
30
20
40
40
55

Also, speech recognition testing  revealed scores of 92 percent 
bilaterally.  The examiner diagnosed sensorineural hearing loss 
and subjective tinnitus bilaterally.  The examiner, however, 
rendered the opinion that these disabilities were not related to 
service.  In rendering this opinion, the examiner noted that the 
service treatment records were negative for complaints or 
treatment of hearing loss and/or tinnitus.  There was also no 
treatment for these disabilities within one year following 
service or for approximately 23 years following retirement from 
service.  The examiner also noted the December 1969 and September 
1975 audiogram findings, as well as the Veteran's denial of 
hearing loss.  Moreover, the examiner went on to note a VA 
doctor's finding  that there was no scientific basis for delayed 
or late onset noise-induced hearing loss causally attributable to 
military noise exposure 20 to 30 afterwards.  Furthermore, the 
examiner stated that the Veteran showed no changes in hearing 
thresholds, especially 4000 Hertz, that could be associated with 
tinnitus.  Finally, the examiner noted that the Veteran's 
occupational history was significant for noise exposure, and 
other possible contributing factors included his general mental 
and physical health, his medications, and the aging process.   

In this case, the Board notes that the service treatment records 
are negative for bilateral hearing loss and tinnitus, and there 
is no competent medical opinion of record supporting the 
Veteran's claims.  Indeed, the VA examiner who conducted the 
April 2009 examination found that both disorders were not related 
to service, following a claims file review and a full 
audiological examination. 

The only evidence supporting the Veteran's claim is his own lay 
opinion.  He has linked both disorders back to service and stated 
during the April 2009 VA examination that his tinnitus began in 
1975, at separation from service.  In this regard, the Board 
notes that the United States Court of Appeals for Veterans Claims 
(Court) has determined that, for tinnitus, a veteran is competent 
to present evidence of continuity of symptomatology.  See Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002).  

However, the Board must first consider the Veteran's credibility 
in addressing his lay statements.  Here, his current statements 
are in direct conflict with his September 1975 separation medical 
history report, in which he denied hearing loss or any other ear, 
nose, or throat trouble.  In view of these conflicting 
statements, the Board finds that the Veteran's current 
contentions are not credible and are to be accorded no probative 
value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006) (the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence).  



Overall, the preponderance of the evidence is against the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus, and these claims must be denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in November 2006, prior to 
the date of the issuance of the appealed rating decision.  In 
this letter, the Veteran was notified of VA's practices in 
assigning disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Additionally, the 
Veteran was afforded a VA examination in April 2009 that was 
fully adequate for the purpose of ascertaining the nature and 
etiology of the claimed disorders.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  This examination was conducted in full 
compliance with the Board's prior remand orders.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


